Citation Nr: 0916201	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  08-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1942 to November 1945.  Service in Normandy, 
Northern France, Ardennes, Rhineland, and Central Europe is 
indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedural history

The Veteran's initial claim of entitlement to service 
connection for a low back disability was received by the RO 
in February 1980.  His claim was denied in a June 1982 rating 
decision.  The Veteran did not appeal that decision.  

In December 1993, the Veteran filed to reopen his previously 
denied low back disability claim.  His claim to reopen was 
denied by the RO in January 1994.  The Veteran did not appeal 
that denial.

In August 2006, the Veteran again filed a claim to reopen his 
previously denied claim of entitlement to service connection 
for low back disability.  In the February 2007 rating 
decision, the RO reopened and denied the Veteran's claim.  
The Veteran disagreed with the decision and perfected his 
appeal by filing a timely substantive appeal [VA Form 9] in 
March 2008.

During the course of the appeal, the Veteran moved to 
Florida; original jurisdiction now resides with the St. 
Petersburg, Florida RO.

In March 2009, the Veteran presented sworn testimony during a 
personal hearing in St. Petersburg, Florida, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As is set forth in more detail below, the Veteran's claim of 
entitlement to service connection for low back disability is 
being reopened.  The issue is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, D.C.  
The Veteran will be informed if any additional action is 
required on his part.


FINDINGS OF FACT

1.  In the January 1994 decision, the RO confirmed and 
continued a previous denial of service connection for low 
back disability.  The Veteran was notified of that decision, 
and of appellate rights and procedures; he did not submit a 
timely appeal.  

2.  The evidence associated with the VA claims file, 
subsequent to the January 1994 rating decision, is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for low back disability.


CONCLUSIONS OF LAW

1.  The RO's January 1994 rating decision is final.  38 
U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Since the January 1994 rating decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for low back 
disability; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 
(West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for low back disability.  
Implicit in his claim is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.

Although the RO reopened the Veteran's claim in the February 
2007 rating decision, the question of whether new and 
material evidence has been received is one that must be 
addressed by the Board, notwithstanding a decision favorable 
to the Veteran that may have been rendered by the RO.  See 
Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].  As such, the Board will first 
consider whether new and material evidence has been received 
sufficient to reopen the claim currently on appeal.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2008)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
Veteran's claim to reopen was initiated in August 2006, the 
claim will be adjudicated by applying the revised section 
3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).
An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

When the Veteran's claim of entitlement to service connection 
for low back disability was last finally denied by the RO in 
January 1994, the evidence of record included VA treatment 
records, the Veteran's statement, and a lay statement from 
W.J.M; also of record was a 1982 response from the National 
Personnel Records Center (NPRC) which indicated that the 
Veteran's service treatment records had been destroyed by 
fire.  See VA Form 07-3101, Request for Information, dated 
March 1980.

The Veteran's Form 53-55, Enlisted Record and Report of 
Separation and Honorable Discharge, indicated that he is the 
recipient of the Asian Theatre of Operations (ATO) Medal, the 
European-African-Middle Eastern (EAME) Campaign Medal, the 
Good Conduct Medal, and the World War II Victory Medal.  No 
awards or medals indicative of combat are documented on the 
Form 53-55. 

VA treatment records dated January 1981 to December 1981 
documented diagnoses of degenerative joint disease and 
chronic low back pain.

Also of record was the Veteran's statement in his original 
February 1980 service connection claim that he had incurred 
an in-service back injury in October 1945.  Additionally, in 
a June 1980 statement, fellow soldier, W.J.M., stated that 
the Veteran "had to [wear] a corset around his body because 
of his back [ailment] in the year...1944..."  

In January 1994, the RO denied the Veteran's claim to reopen 
because the Veteran had failed to offer any evidence not 
previously considered at the time of the initial June 1982 
denial.  Specifically, the RO continued to deny the Veteran's 
claim because the "disability was not shown to have been 
incurred in or aggravated by [his] military service, nor was 
it treated within one year of [his] discharge from service."  
The Veteran was informed of the January 1994 denial in a 
letter from the RO, which also informed him of his appellate 
rights.  He did not appeal.  

The January 1994 RO decision, which denied the Veteran's 
claim to reopen his previously denied claim of entitlement to 
service connection for low back disability, is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  The 
Veteran's claim may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. 5108 (West 2002); 38 
C.F.R. 3.156 (2008); see also Barnett, supra.  

The January 1994 RO decision in essence denied the Veteran's 
claim based upon insufficient evidence to satisfy Hickson 
element (2), in-service injury.  By inference, element (3), 
medical nexus or continuity of symptomatology, was also 
lacking.  To warrant reopening the claim, there must be new 
and material evidence as to these elements.  See 38 U.S.C.A. 
§ 5108 (West 2002).  In reviewing the evidence added to the 
claims file since the January 1994 denial, the Board finds 
that additional evidence has been submitted which is 
sufficient to reopen the Veteran's claim.  Specifically, at 
the March 2009 Board hearing, the Veteran testified that he 
incurred a back injury in 1944, in Germany, when the dual 
wheels of a truck he was repairing fell and pinned him to a 
toolbox.  See the March 2009 Board hearing transcript, pg. 4.  
The Veteran further testified that he was immediately treated 
at the field medical battalion and was prescribed penicillin, 
which he continued to take for the rest of his tour of duty.  
See Id. at pgs. 5-6  

Pursuant to the Court's decision in Justus, for the purpose 
of establishing whether new and material evidence has been 
submitted, the truthfulness of evidence is presumed, unless 
the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person 
making them.  As the testimony of the Veteran is not 
inherently false or incredible and is relatively consistent 
with his identified military occupational specialty of 
automobile mechanic, his statements are presumed to be true.  

The testimony of the Veteran describing his in-service injury 
and continuing medical treatment was not of record at the 
time of the January 1994 RO decision.  This evidence is 
neither cumulative nor redundant of the evidence of record 
and raises a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for low 
back disability, as it pertains to the elements of current 
in-service injury and continuity of symptomatology.  

Accordingly, new and material evidence has been received 
pursuant to 38 C.F.R. 
§ 3.156(a).  The Veteran's claim for entitlement to service 
connection for low back disability is therefore reopened.

Additional comments

The VA's statutory duty to assist the Veteran in the 
development of his claim attaches at this juncture.  For the 
reasons explained in the remand section below, the Board 
finds that additional development is necessary before the 
Board may proceed to a decision on the merits of the reopened 
claim.

The Board wishes to make it clear that although the evidence 
discussed above is adequate for the limited purposes of 
reopening the claim, this does not make it sufficient to 
allow the grant of the benefits sought.  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is 
evidence that would contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim].


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for low back disability, is 
reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board finds that the 
Veteran's claim of entitlement to service connection for low 
back disability must be remanded for additional evidentiary 
development.  

Reasons for remand

Social Security Administration records

The evidence of record indicates that the Veteran has 
received SSA disability benefits since approximately 1981.  
Medical records associated with any determination decision 
may shed light on the nature and origin of the Veteran's 
claimed disability.  An effort should therefore be made to 
obtain such records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) [VA's duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight in determining whether to award or deny VA disability 
compensation benefits]. 




VA treatment records

At the March 2009 Board hearing, the Veteran indicated that 
he began receiving VA medical treatment for his low back 
disability in 1981 at the Wilmington, Delaware VA Medical 
Center.  Additional evidence demonstrates that after moving 
to Florida in approximately 1988, the Veteran continued to 
receive treatment at the VA Medical Center in Gainesville.  
See the Veteran's claim to reopen dated August 2006.  The 
Board recognizes that several VA treatment records dated 
January 1981 to February 1981 and March 2006 to September 
2006 have been associated with the Veteran's VA claims file.   
However, the Board believes that the records of the Veteran's 
continuing medical treatment are potentially relevant.  
Accordingly, any and all VA treatment records from January 
1981 to present, and pertaining to the Veteran, should be 
obtained and associated with the VA claims file.

Service treatment records

A complete copy of the Veteran's service treatment records 
has not been obtained.  The Veteran has contended that he 
incurred a back injury in service and received continuing 
medical treatment throughout his military service.  Under 
these circumstances, the Board believes that it is necessary 
to obtain a complete copy of the Veteran's service treatment 
records.

During the course of the RO's development of the Veteran's 
initial 1981 service connection claim, the NPRC indicated 
that the Veteran's service treatment records were destroyed 
in the July 1973 fire.  Notably, no formal finding of 
unavailability was made at that time.  In its development of 
the Veteran's 2006 claim to reopen, the RO relied upon the 
previous NPRC response and did not submit a second NPRC 
request to confirm the fire-related unavailability, nor did 
it attempt to locate the Veteran's service treatment records 
through any other resource.  Under these circumstances, an 
additional search for the Veteran's service treatment records 
should be conducted.  See Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile]
Medical examination

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

With respect to element (1), current disability, treatment 
records demonstrate that the Veteran suffers from 
degenerative changes of the lumbar spine.  Specifically, VA 
treatment records indicate that the Veteran has been 
diagnosed with degenerative joint disease of the lumbar 
spine.  See, e.g., VA treatment records dated October 1981 
and August 2006.  Accordingly, Hickson element (1) is 
satisfied.

As to element (2), in-service injury or disease, the Veteran 
recently testified that he experienced back pain after an 
injury in-service.  He indicated that he continued to 
experience back pain through the time of his military 
discharge.  The Board recognizes that the Veteran is 
competent to testify as to his symptoms.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), [lay testimony is competent if 
it is limited to matters that the witness has actually 
observed and is within the realm of the witness' personal 
knowledge].  Accordingly, Hickson element (2) is satisfied 
for the very limited purpose of this remand.

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the Veteran's 
VA claims file offer an opinion as to a possible causal 
relationship between the Veteran's current low back 
disability and his military service.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions must be addressed by an appropriately 
qualified physician.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	VBA should contact SSA for the 
purpose of obtaining any records 
from that agency that pertain to 
the Veteran's claim for disability 
benefits.  Any records so obtained 
should be associated with the 
Veteran's VA claims file.  Any 
notice from SSA that these records 
are not available should be noted 
in the Veteran's claims file.

2.	VBA should contact the NPRC and any 
other appropriate repository of 
records and request copies of the 
Veteran's service treatment 
records.  All efforts to obtain 
such records should be documented 
in the claims file.  If the records 
remain unavailable, a formal 
finding of unavailability should be 
documented in the Veteran's VA 
claims file.

3.	VBA should obtain the Veteran's VA 
treatment records dated from 
January 1981 to present from the VA 
Medical Center in Wilmington, 
Delaware and the VA Medical Center 
in Gainesville, Florida.  All 
records so obtained should be 
associated with the Veteran's VA 
claims file.

4.	VBA should arrange for a medical 
professional, with appropriate 
expertise, to review the Veteran's 
VA claims file and provide an 
opinion, based on the Veteran's 
medical history, as to whether it 
is at least as likely as not that 
the Veteran's current low back 
disability was incurred in or 
aggravated by his military service.  
If additional examinations and/or 
diagnostic testing are deemed to be 
necessary, such should be 
scheduled.  A report should be 
prepared and associated with the 
Veteran's VA claims file.

5.	After undertaking any additional 
development which it deems 
necessary, VBA should then 
readjudicate the Veteran's claim of 
entitlement to service connection 
for low back disability.  If the 
benefit sought on appeal remains 
denied, VBA should provide the 
Veteran and his representative with 
a supplemental statement of the 
case and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


